351 So. 2d 56 (1977)
William E. DOERR, Appellant,
v.
STATE of Florida, Appellee.
No. 76-1543.
District Court of Appeal of Florida, Fourth District.
September 13, 1977.
Rehearing Denied November 15, 1977.
Tom Bush of Murray & Bush, Fort Lauderdale, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Harry M. Hipler, Asst. Atty. Gen., West Palm Beach, for appellee.
DAUKSCH, Judge.
Appellant was convicted of delivery of cocaine and carrying a concealed firearm. We affirm.
The admitted facts are that the Appellant had just left his apartment and was arrested outside in a common driveway. Upon search of his person a concealed pistol was found. In French v. State, 279 So. 2d 317 (Fla. 4th DCA 1973), this court held that the carrying of a concealed firearm in one's home is not unlawful. That case did not extend the right beyond the home into common areas of apartment or condominium complexes. To the contrary, we hold that an apartment dweller may not lawfully carry a concealed firearm in the common areas of his apartment building.
The Judgments and Sentences are AFFIRMED.
ALDERMAN, C.J., and ANSTEAD, J., concur.